DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9, 11, and 15 have been amended, and Claims 16-20 have been added as per the amendment filed on 7/09/2019.
Currently Claims 1-20 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenny Knox on 11/19/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A system, comprising:

a first switch circuit, coupled to a first node and configured to be enabled in response to a scan signal to transmit a data signal to the first node;
a second switch circuit, coupled to the first node and configured to be enabled in response to a control signal to transmit a reference signal to the first node;
a first initialization circuit, coupled to the first node and configured to be enabled in response to a reset signal to transmit an initialization signal to the first node;
a drive circuit, coupled to a second node and a third node and configured to be enabled in response to a signal from the second node, and output a drive current to the third node under an action of a first power signal; 
a second initialization circuit, coupled to the second node and configured to be enabled in response to the reset signal to transmit the initialization signal to the second node;
a compensation circuit, coupled to the second node and the third node and configured to be enabled in response to the scan signal to communicate the second node with the third node;
an isolation circuit, coupled to the third node and configured to be enabled in response to the control signal to transmit the drive current to the electroluminescent element; and
an energy storage circuit, coupled between the first node and the second node,
wherein a voltage of the initialization signal is zero, and the initialization signal is separate and distinct from the first power signal.

2. 	(Previously Presented) The system according to claim 1, the first switch circuit comprising a first transistor, wherein a first terminal of the first transistor is configured to receive the data signal, a second terminal of the first transistor is coupled to the first node, and a control terminal of the first transistor is configured to receive the scan signal.

3. 	(Previously Presented) The system according to claim 1, the second switch circuit comprising a second transistor, wherein a first terminal of the second transistor is configured to receive the reference signal, a second terminal of the second transistor is coupled to the first node, and a control terminal of the second transistor is configured to receive the control signal.

4. 	(Previously Presented) The system according to claim 1, the first initialization circuit comprising a third transistor, wherein a first terminal of the third transistor is configured to receive the initialization signal, a second terminal of the third transistor is coupled to the first node, and a control terminal of the third transistor is configured to receive the reset signal.

5. 	(Previously Presented) The system according to claim 1, the second initialization circuit comprising a fourth transistor, wherein a first terminal of the fourth 

6. 	(Previously Presented) The system according to claim 1, the drive circuit comprising a drive transistor, wherein a first terminal of the drive transistor is configured to receive the first power signal, a second terminal of the drive transistor is coupled to the third node, and a control terminal of the drive transistor is coupled to the second node.

7. 	(Previously Presented) The system according to claim 1, the compensation circuit comprising a fifth transistor, wherein a first terminal of the fifth transistor is coupled to the second node, a second terminal of the fifth transistor is coupled to the third node, and a control terminal of the fifth transistor is configured to receive the scan signal.

8. 	(Previously Presented) The system according to claim 7, the compensation circuit comprising the fifth transistor, wherein the fifth transistor communicates the second node with the third node to communicate a control terminal of the drive circuit with a second terminal of the drive circuit so as to write a threshold voltage of a transistor in the drive circuit and the first power signal into the second node.






a first transistor, a first terminal of the first transistor being configured to receive a data signal, a second terminal of the first transistor being coupled to a first node, and a control terminal of the first transistor being configured to receive a scan signal;
a second transistor, a first terminal of the second transistor being configured to receive a reference signal, a second terminal of the second transistor being coupled to the first node, and a control terminal of the second transistor being configured to receive a control signal;
a third transistor, a first terminal of the third transistor being configured to receive an initialization signal, a second terminal of the third transistor being coupled to the first node, and a control terminal of the third transistor being configured to receive a reset signal;
a drive transistor, a first terminal of the drive transistor being configured to receive a first power signal, a second terminal of the drive transistor being coupled to a third node, and a control terminal of the drive transistor being coupled to a second node;
a fourth transistor, a first terminal of the fourth transistor being configured to receive the initialization signal, a second terminal of the fourth transistor being coupled to the second node, and a control terminal of the fourth transistor being configured to receive the reset signal;
a fifth transistor, a first terminal of the fifth transistor being coupled to the second node, a second terminal of the fifth transistor being coupled to the third node, and a control terminal of the fifth transistor being configured to receive the scan signal;

a storage capacitor, a first terminal of the storage capacitor being coupled to the first node, and a second terminal of the storage capacitor being coupled to the second node,
wherein a voltage of the initialization signal is zero, and the initialization signal is separate and distinct from the first power signal.



providing the pixel driving circuit, the pixel driving circuit comprising:
a first switch circuit, coupled to a first node and configured to be enabled in response to a scan signal to transmit a data signal to the first node;
a second switch circuit, coupled to the first node and configured to be enabled in response to a control signal to transmit a reference signal to the first node;
a first initialization circuit, coupled to the first node and configured to be enabled in response to a reset signal to transmit an initialization signal to the first node;
a drive circuit, coupled to a second node and a third node and configured to be enabled in response to a signal from the second node, and output a drive current to the third node under an action of a first power signal; 
a second initialization circuit, coupled to the second node and configured to be enabled in response to the reset signal to transmit the initialization signal to the second node;
a compensation circuit, coupled to the second node and the third node and configured to be enabled in response to the scan signal to communicate the second node with the third node;
an isolation circuit, coupled to the third node and configured to be enabled in response to the control signal to transmit the drive current to the electroluminescent element; and

in a reset phase, enabling the first initialization circuit and the second initialization circuit by using the reset signal to write the initialization signal into the first node and the second node;
in a charging phase, enabling the first switch circuit and the compensation circuit by using the scan signal to write the data signal and a threshold voltage of the drive circuit into the energy storage circuit; and
in a light enable phase, enabling the second switch circuit and the isolation circuit by using the control signal, such that the drive circuit is enabled under an action of a signal from the second node, and a drive current is outputted to the electroluminescent element through the isolation circuit under the action of the first power signal,
wherein a voltage of the initialization signal is zero, and the initialization signal is separate and distinct from the first power signal.

12. 	(Original) The pixel driving method according to claim 11, the enabling the first switch circuit and the compensation circuit by using the scan signal to write the data signal and a threshold voltage of the drive circuit into the energy storage circuit comprises:
transmitting the data signal to the first node by the first switch circuit;
enabling the drive circuit by enabling the compensation circuit to write the first power signal and the threshold voltage of the drive circuit into the second node N2; and


13. 	(Cancelled)

14. 	(Original) The pixel driving method according to claim 11, wherein a buffer period exists between an enable period of the reset signal and an enable period of the scan signal.

15.	(Previously Presented) The system according to claim 1, further comprising a display device, the display device comprising the pixel driving circuit.

16. 	(Previously Presented) The system according to claim 3, further comprising a display device, the display device comprising the pixel driving circuit.

17. 	(Previously Presented) The system according to claim 4, further comprising a display device, the display device comprising the pixel driving circuit.

18. 	(Previously Presented) The system according to claim 5, further comprising a display device, the display device comprising the pixel driving circuit.



20. 	(Previously Presented) The system according to claim 7, further comprising a display device, the display device comprising the pixel driving circuit.

End of Amendment.


Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 10, and 11.

Dai et al., US Patent Publication 2017/0069264, discloses a pixel circuit with a similar pixel arrangement, as shown in Figure 1 and 6. However Dai does not disclose the features currently present in independent claims 1, 10, and 11.

Han, US Patent Publication 2011/0193856, discloses a pixel circuit with a similar pixel arrangement, as shown in Figure 2. However Han does not disclose the features currently present in independent claims 1, 10, and 11.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699